DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 12/16/2021.

The application has been amended as follows: 
In the claims:
1.	(Currently amended)  A vehicle behavior prediction method comprising:
	detecting a position of an object, with respect to a host vehicle, located on a front side or a lateral side of the host vehicle by use of a sensor mounted on the host vehicle;
	detecting a moving object traveling farther than the object from the host vehicle by use of the sensor;
	calculating, based on the position, a blind spot region from the host vehicle caused by the object in which the sensor cannot detect;
	presuming a detection-available period based on speed and the detected position of the object from a point when the moving object is detected to a point when the moving object enters the 
	comparing the presumed detection-available period with an actual detection-available period from the point when the moving object is detected to a point when the moving object actually enters the blind spot region; and
	predicting that a course of the moving object is a straight forward movement when the actual detection-available period is longer than or equal to the presumed detection-available period 

2.	(Currently amended)  The vehicle behavior prediction method according to claim 1, wherein:
	
	the course of the moving object is predicted in accordance with a result of comparison of whether the actual detection-available period is shorter than the presumed detection-available period.

3.	(Previously presented)  The vehicle behavior prediction method according to claim 1, wherein the object is an oncoming vehicle traveling in an opposite direction of the host vehicle on a road on which the host vehicle is also traveling.

4.	(Previously presented)  The vehicle behavior prediction method according to claim 1, wherein the object is a stationary object.



predicting that the moving object makes a lane change when the actual detection-available period is shorter than the presumed detection-available period, in a case in which the predetermined course is a straight forward movement, the road on which the moving object is traveling includes a plurality of lanes, and the moving object is traveling in one of the plural lanes other than a lane farthest from the host vehicle when detecting the moving object.

6.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising: 
predicting that the moving object makes a left turn when the actual detection-available period is shorter than the presumed detection-available period, in a case in which the predetermined course is a straight forward movement, and there is an entry-available place on a left side of the road on which the moving object is traveling.

7.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising: 
predicting that the moving object makes a right turn when the actual detection-available period is shorter than the presumed detection-available period, in a case in which the predetermined course is a straight forward movement, and there is an entry-available place on a right side of the road on which the moving object is traveling.

8.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising:

	predicting the course of the moving object in accordance with the probability and the result of the comparison.

9.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising:
	increasing a probability that a behavior of the moving object is changed in accordance with a track of the moving object from the point when the moving object is detected to a point immediately before the moving object enters the blind spot region, in a case in which the predetermined course is a straight forward movement, and the actual detection-available period is shorter than the presumed detection-available period; and
	predicting the course of the moving object in accordance with the probability and the result of the comparison.

10.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising predicting that the moving object travels straight in a case in which the predetermined course is a straight forward movement, and the actual detection-available period is greater than or equal to the presumed detection-available period.

11.	(Original)  The vehicle behavior prediction method according to claim 10, further comprising:

	predicting that the moving object travels straight.

12.	(Previously presented)  The vehicle behavior prediction method according to claim 1, further comprising: 
calculating a speed profile indicating a speed of the host vehicle as a function of time in accordance with a result of the prediction of the course of the moving object.

13.	(Original)  A vehicle control method of controlling the host vehicle by use of the vehicle behavior prediction method according to claim 12, the vehicle control method comprising:
	calculating the speed profile for decelerating or stopping the host vehicle when the course of the moving object intersects with a course of the host vehicle, and a road on which the moving object is traveling has priority; and
	controlling the host vehicle in accordance with the speed profile.

14.	(Original)  A vehicle control method of controlling the host vehicle by use of the vehicle behavior prediction method according to claim 12, the vehicle control method comprising:
	calculating the speed profile indicating a constant speed when the course of the moving object intersects with a course of the host vehicle, and a road on which the host vehicle is traveling has priority; and
	controlling the host vehicle in accordance with the speed profile.

15.	(Original)  A vehicle control method of controlling the host vehicle by use of the vehicle behavior prediction method according to claim 12, the vehicle control method comprising:
	calculating the speed profile indicating a constant speed when the course of the moving object does not intersect with a course of the host vehicle; and
	controlling the host vehicle in accordance with the speed profile.

16.	(Currently amended)  A vehicle behavior prediction device comprising:
	a sensor configured to detect a position of an object, with respect to a host vehicle, located on a front side or a lateral side of the host vehicle, and a moving object traveling farther than the object from the host vehicle; and
	a control unit, 	the control unit being configured to:
		calculate, based on the position detected by the sensor, a blind spot region from the host vehicle caused by the object in which the sensor cannot detect;
		presume a detection-available period based on speed and the detected position of the object from a point when the moving object is detected to a point when the moving object enters the blind spot region in a case in which the moving object travels in a predetermined course after being detected by the sensor;
		compare the presumed detection-available period with an actual detection-available period from the point when the moving object is detected to a point when the moving object actually enters the blind spot region; and
		predict that a course of the moving object is a straight forward movement when the actual detection-available period is longer than or equal to the presumed detection-available period

17.	(Currently amended)  The vehicle behavior prediction device according to claim 16, wherein:	

the control unit predicts the course of the moving object in accordance with a result of comparison of whether the actual detection-available period is shorter than the presumed detection-available period.

[End of amendment]

Reasons for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Ishii teaches a vehicle behavior prediction method comprising: detecting a position of an object, with respect to a host vehicle, located on a front side or a lateral side of the host vehicle by use of a sensor mounted on the host vehicle (an object 100 detected on front of the host vehicle 200; see e.g. FIG. 3 and para. [0040]); detecting a moving object traveling further than the object from the host vehicle by use of the sensor (another object travelling farther than the object 100 from the host vehicle is detected; see e.g. FIGS. 1-3 and para. [0038] and [0090]); calculating, based on the position, a blind spot region from the host vehicle caused by the object in which the sensor cannot detect (blind spot area is calculated; see e.g. para. [0089]). 
However, prior art references fail to teach “compare the presumed detection-available period with an actual detection-available period from the point when the moving object is detected to a point when the moving object actually enters the blind spot region; and predict that a course of the moving object is a straight forward movement when the actual detection-available period is longer than or equal to the presumed detection-available period.”
Similarly, claims 2-17 are allowed for at least comprising claim subject matter which is the same or similar in scope of the allowable subject matter as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688